United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Henry Zuber, III, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1198
Issued: December 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 18, 2013 appellant, through his attorney, filed a timely appeal from the
March 1, 2013 Office of Workers’ Compensation Programs’ (OWCP) schedule award decision.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than 10 percent permanent impairment of
his arm, for which he received a schedule award.
FACTUAL HISTORY
On September 19, 2003 appellant, then a 42-year-old city letter carrier, filed an
occupational disease claim alleging a left shoulder/rotator cuff tear in the performance of duty.
On October 7, 2003 he underwent left shoulder repair of a chronic rotator cuff tear, clavicle
1

5 U.S.C. § 8101 et seq.

resection and acromioplasty, which was performed by Dr. Jim Kyle Hudson, a Board-certified
orthopedic surgeon. On November 6, 2003 OWCP accepted appellant’s claim for left shoulder
rotator cuff tear. Appellant received compensation benefits. In a report dated April 15, 2004,
Dr. Hudson released appellant to regular duty and provided an impairment rating of 10 percent to
the left arm. On April 22, 2004 appellant requested a schedule award.
By decision dated May 21, 2004, OWCP granted appellant a schedule award for
10 percent impairment of the left upper extremity. The award covered a period of 31.2 weeks
from April 15 to November 19, 2004.
On April 5, 2011 Dr. Donnis Harrison, a Board-certified orthopedic surgeon, performed a
left arthroscopic revision, subacromial decompression and partial acromioplasty, removal of
foreign body and biceps tenodesis. OWCP authorized the surgery. Appellant returned to
modified full-time work on July 13, 2011.
In a September 7, 2011 report, Dr. Harrison noted appellant’s status and reported
examination findings. He assessed rotator cuff sprain and set forth work restrictions.
On October 20, 2011 appellant filed a claim for an additional schedule award.
By letter dated October 31, 2011, OWCP requested that appellant’s treating physician
provide an impairment rating utilizing the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (A.M.A., Guides) (6th ed. 2009). It advised him that the
rating should be expressed in terms of percentage of loss of use of the affected member or
function of the body and not the body as a whole.
On November 22, 2011 OWCP received a copy of Dr. Harrison’s September 7, 2011
report, which advised that appellant had a 15 percent impairment to the upper extremity; or nine
percent whole person impairment. Dr. Harrison stated that maximum medical improvement was
reached on September 7, 2011.
In a December 12, 2011 report, Dr. H.P. Hogshead, an OWCP medical adviser, noted that
arthroscopic surgery of the left shoulder was performed on October 7, 2003 and April 5, 2011.
He explained that appellant had an excellent result for the distal clavicle excision based upon the
physical examination and range of motion findings. Dr. Hogshead noted that Dr. Harrison did
not explain how he applied the A.M.A., Guides to rate 15 percent impairment of the left arm.
By decision dated December 21, 2011, OWCP denied appellant’s claim for an additional
impairment. It found that medical evidence did not support greater impairment then already
compensated. On February 14, 2012 appellant requested reconsideration.
By decision dated March 20, 2012, OWCP denied modification of its December 21, 2011
decision.
On December 20, 2012 appellant’s representative requested reconsideration and
submitted additional evidence. He argued that Dr. Harrison’s reports supported that appellant
had more than 10 percent impairment of the left arm.

2

In a report dated December 7, 2012, Dr. Harrison asserted that his impairment rating had
complied with the A.M.A., Guides. Regarding appellant’s “diagnosis of biceps tendon
instability, dislocation and undergoing a biceps tenodesis surgery,” he had significant pain and
moderate-to-severe pain when performing activities of daily living, requiring the assistance of
his other arm. Dr. Harrison stated that this resulted in “a Grade D, [c]lass 1 with a GMFH [c]lass
2 equals 1 score.” The physical examination rating equaled 2, secondary to strength and pain
with function with the CDX-1 equals a net of 2. Dr. Harrison opined that this resulted in 13
percent impairment. Regarding the partial rotator cuff repair and previous surgery, he noted that
appellant’s examination resulted in a class 1 CMFH-1 equals 0, giving him a Grade C, which
yielded nine percent impairment. Dr. Harrison combined the two ratings to determined that
appellant had 22 percent left arm impairment. As he thought this was “extreme,” he lowered the
rating to 15 percent. Dr. Harrison explained that appellant had an excellent return to function
following his surgery but he still had significant pain and difficulty with overhead activities
despite an excellent range of motion. He noted that appellant still had functional impairment
requiring assistance with his left arm when doing activities which resulted in a higher
impairment rating per the A.M.A., Guides.
In a February 20, 2013 report, Dr. Hogshead reviewed Dr. Harrison’s December 7, 2012
report. He stated that Dr. Harrison used biceps tendinopathy to support a class 1E or 13 percent
permanent impairment. Dr. Harrison also used partial thickness rotator cuff and chose class 1E
to rate nine percent impairment. He stated that the two conditions were combined and arbitrarily
reduced to 15 percent arm impairment. Dr. Harrison explained that tenodesis of the biceps
tendon with arthroscopic surgery did result in a 13 percent impairment. Under Table 15-5, at
page 402, a class 1 and grade E impairment was a five percent impairment. For a partial
thickness rotator cuff tear, Dr. Hogshead also referred to Table 15-5 of the A.M.A., Guides.2
This qualified for a maximum of five percent permanent impairment. As the A.M.A., Guides
provide that only one condition per region can be included in the assessment, it should be the
condition with greater value. Dr. Hogshead concluded that the medical evidence did not support
an impairment rating greater than 10 percent of the left upper extremity.
By decision dated March 1, 2013, OWCP denied modification of the March 20, 2012
decision. It found that the evidence did not support that appellant had greater than 10 percent to
the left upper extremity as previously awarded.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
2

A.M.A., Guides (6th ed. 2009).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

3

the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions issued
after February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.6 For decisions issued after May 1, 2009, the sixth edition will be used.7
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).8 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.10
ANALYSIS
In a May 21, 2004 decision, OWCP granted appellant a schedule award for 10 percent
permanent impairment of the left arm. Appellant sought an increased award in 2011. He
subsequently provided an undated report from Dr. Harrison, who found 15 percent impairment of
the left arm. Dr. Harrison did not explain how he arrived at this rating under the A.M.A.,
Guides.
In a December 7, 2012 report, Dr. Harrison advised that his 15 percent impairment rating
complied with the A.M.A., Guides. The Board notes, moreover, that he did not cite to any
specific tables or pages in the A.M.A., Guides to support his rating. While Dr. Harrison noted
certain grades and classes of diagnoses and referenced certain grade modifiers, it is unclear how
he applied the physical examination findings to the A.M.A., Guides. He did not clearly identify
a diagnosis from a particular regional grid table or explain how he applied the grade modifiers in
the net adjustment formula pursuant to the procedure set forth in the A.M.A., Guides.
Dr. Harrison combined ratings for biceps tendon instability and for a partial rotator cuff tear.
The A.M.A., Guides provide that if there are multiple diagnoses within a specific region, only
the most impairing diagnosis should be rated.11 Dr. Harrison further noted that, while appellant
had a combined 22 impairment rating, he reduced this to 15 percent, as the higher rating was on
the “extreme” side. He did not explain how this reduction complied with the A.M.A., Guides.
5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides at 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

9

Id. at 411.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
11

A.M.A., Guides 419.

4

OWCP has adopted the A.M.A., Guides to provide for consistent results and to ensure equal
justice under the law for all claimants. In view of Dr. Harrison’s failure to clearly follow the
A.M.A., Guides, his opinion on permanent impairment is of diminished probative value. This
evidence does not establish that appellant has greater left arm impairment.12
Board precedent is well settled that when an attending physician’s report gives an
estimate of impairment but does not address how the estimate is based upon the A.M.A., Guides,
OWCP may follow the advice of its medical adviser or consultant where he has properly applied
the A.M.A., Guides.13
On February 20, 2013 Dr. Hogshead utilized the findings provided by Dr. Harrison to the
A.M.A., Guides. He explained why Dr. Harrison’s rating did not comport with the A.M.A.,
Guides. Under Table 15-5, Dr. Hogshead noted that each diagnosis provided by Dr. Harrison
would yield only up to a five percent rating. He properly noted that only one condition per
region could be included in the assessment. Dr. Hogshead concluded that the medical evidence
from Dr. Harrison did not support more than 10 percent impartment of the left arm.
Appellant has not submitted any other medical evidence conforming with the A.M.A.,
Guides to establish greater impairment. The Board finds that the medical evidence does not
establish that appellant has more than 10 percent permanent impairment of the left arm for which
he previously received a schedule award. On appeal, appellant argued that his physician’s report
supported a greater impairment; but, as noted above, Dr. Harrison’s report does not comport with
the A.M.A., Guides and is of limited probative value.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he has
greater than a 10 percent impairment of the left upper extremity, for which he received a
schedule award.

12

See Linda Beale, 57 ECAB 429 (2006) (it is well established that, when the attending physician fails to provide
an estimate of impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative value in
establishing the degree of permanent impairment).
13

J.Q., Docket No. 06-2152 (issued March 5, 2008); Laura Heyen, 57 ECAB 435 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 19, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

